DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the scope of the claimed invention is rendered indefinite by the recitation “a second vertical plane” because a first vertical plane is not previously recited.
	Regarding claim 14, the scope of the claimed invention is rendered indefinite by the recitation “a pair of closing coulter” because “a generally flat profile” (Claim 1), does not require closing.  Claim 15 is similarly rejected for recitation of “gauge wheels.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-10 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurd (US 2014/0166321 A1).
Hurd ‘321 discloses a row unit assembly for cultivating a row of soil, the assembly comprising:
regarding claim 1,
a pair of tine assemblies (14, 15) each having at least one tine mounted to a hub, said hub adapted to rotate about a first axis, whereby rotation of said pair of tine assemblies fractures soil and forms a pair of outer edges of a tilled row;
a rolling cultivator (4) adapted to treat soil being ripped and fractured and form a generally flat profile to said tilled row;
regarding claim 4,
wherein said at least one tine has an outer diameter of rotation and defines a horizontal plane parallel to said first axis, and said outer diameter is positioned in the range of 0 degrees to 5 degrees from said horizontal plane (Fig. 2);
regarding claim 7,
wherein said at least one tine is configured with six tines (para. 0076);
regarding claim 8,
wherein said rolling cultivator is position centrally with a center axis, said rolling cultivator forming a pair of spider configurations about the center axis (Fig. 3);
regarding claim 9,
wherein said pair of spider configurations works the soil towards the center axis of the tilled row (i.e., flattens raised contours);
regarding claim 10;
wherein said rolling cultivator is set at a depth corresponding to the planting of seed;
regarding claim 16,
further comprising a seedbed cultivator adapted to work through the soil (para. 0028), said tilled row generally defining a center axis and said seedbed cultivator generally coincident with said center axis during cultivation;
regarding claim 17,
wherein said seed seedbed cultivator is a shank (“chisels, or rippers” per para. 0028); and
regarding claim 18,
wherein said seedbed cultivator is a disk (“disks” per para. 0028). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 3, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurd (US 2014/0166321 A1).
Regarding claim 2, Hurd ‘321 is silent regarding the width of the pair of tine assemblies.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the pair 8 in. to 12 in. wide, since it has been held that where the general conditions of a claim are disclosed in the prior art, the discovery of optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance, the width of the pair of tine assemblies is directly related to the degree of soil penetration. Therefore, the motivation for making the modification would have been to effect a desired degree of soil penetration.
Regarding claim 3, Hurd ‘321 teaches expressly a predetermined depth “suitable to the soil conditions and type” (para. 0060) but fails to teach a predetermined depth 6 inches or less.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the predetermined depth in the soil less than or equal to 6 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, the discovery of optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance, the predetermined depth is directly related to the efficacy of the tines working in specific soil condition.  Therefore, the motivation for making the modification would have been to effect a desired degree of soil penetration based on the condition and type.
	Regarding claim 11, Hurd ‘321 fails to disclose the width of the rolling cultivator.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the width of the rolling cultivator with a width in the range of 10 in. to 11 in., since it has been held that where the general conditions of a claim are disclosed in the prior art, the discovery of  optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance the motivation would have been to size the cultivator such that it would effectively smooth the total area of soil worked by the tine assemblies. Similar rationale applies to claim 12.
Regarding claim 13, Hurd ‘321 teaches use of the row unit assembly in combination with coulters (para. 0028) but fails to teach expressly a pre-fracture coulter forward of the rolling cultivator. It would have been an obvious modification for one having ordinary skill in the art before the effective filing date to have positioned a coulter along a center axis and forward of the rolling cultivator.  The motivation for making the modification would have been to include additional soil working means.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurd (US 2014/0166321 A1) in view of Wilkins (US 5,934,382 A).
Regarding claim 6, Hurd ‘321 shows the at least one tine as a pair of tines (Fig. 2) but fails to disclose the spacing between the pairs on each assembly.  Wilkins ‘382 discloses a tine assembly and teaches spacing between the tines of the assemblies in the range of 6 in. to 12 in. (“a space between them of less than ten inches” per col. 7, lines 50-53).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have spaced the tines of the Hurd assembly less than 8 inches, as suggested by Wilkins.  The motivation for making the modification would have been to space the tines in a manner known for effectively cultivating the soil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
13 August 2022